     Case 2:17-cv-00423-WKW-JTA Document 15 Filed 07/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BRANDON BEASLEY, #259429,                 )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )      CASE NO. 2:17-CV-423-WKW
                                          )                [WO]
LT. BOYD,                                 )
                                          )
             Defendant.                   )

                                    ORDER

      On June 12, 2020, the Magistrate Judge entered a Recommendation (Doc.

# 14) to which no objections have been filed. After an independent review of the

record, it is ORDERED that the Recommendation (Doc. # 14) is ADOPTED and

that Defendant’s motion for summary judgment (Doc. # 12) is GRANTED.

      It is further ORDERED that costs are TAXED against Plaintiff.

      Final judgment will be entered separately.

      DONE this 16th day of July, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
